Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “measuring, during a single slot, received power at each of a plurality of receive-beams” and “transmitting, during the single slot, a radar waveform over the directional transmit-beam”.  Independent claims 10, 19 and 27 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Bengtsson et al. (US 2021/0231771) teaches measuring received power at each of a plurality of receive-beams (“the UE 101 may measure a spectral power level on the various beams … the direction 260 can be determined based on the spectral power level measured when performing a receive beam sweep” – See [0074]).  Bengtsson further teaches transmitting a radar waveform over the directional transmit-beam (“all beam directions not in the candidate beam list and/or directions where the spectral power level is below a threshold can be used for radar probing” – See [0138]; “The techniques described herein enable the UE to use waveforms optimized for radar probing which may not be easy to integrate together with the waveforms used for wireless communication” – See [0142]; See also Figs. 2 and 7).  When the measured power for at least one of the receive beams is below a threshold, the network entity selects a directional transmit beam in the same direction of the receive beams that are below the threshold, and transmits a radar waveform on the transmit beam.  Bengtsson does not teach that the measuring the plurality of receive-beams is performed during a single slot.  Bengtsson further does not teach that the radar waveform is transmitted during the same single slot.
“Because the UE needs to measure the BPL quality for three Rx beams and three Tx beams within each time unit in the measurement mode 2, at least two OFDM symbols are required so as to complete the measurement within one time unit” – See [0049]; See also Fig. 3).  However, Yang does not teach transmitting a radar waveform.  Thus, Yang also does not teach transmitting a radar waveform during the same single slot in which the plurality of receive beams are measured.
Sampath et al. (US 2019/0200365) teaches transmitting a radar waveform during a random access channel (RACH) slot (“One example of an MPE measurement may be made using a frequency modulated continuous wave radar measurement. For example, the UE may transmit a radio signal with at least one antenna element and the receiver may detect echoes from objects in the path of the signal. This detection may enable the UE to detect an obstruction and a distance to the obstruction” – See [0057]; “a RACH resource is predictably an uplink resource, without concern for downlink transmission interference. The UE may use the RACH resource for MPE measurement when the UE does not need to use the resource for performing RACH or beam access recovery. Use of the RACH resource provides a number of benefits. The RACH resource is predictably a UE transmit occasion in contrast to data resources. The RACH resource is designed for low utilization in order to enable UEs to obtain access to the system quickly and reliably. Thus, the RACH resources should have less inaccuracy in MPE measurement. RACH opportunities occur relatively often, e.g., in comparison to MPE measurement needs. For example, a RACH resource may occur every 5-20 ms. As well, a RACH failure may not be catastrophic, as a randomized retry is typically supported with power ramping. Thus, a UE that fails RACH due to interference caused by MPE measurement should have an opportunity to retry” – See [0066]).  However, Sampath does not teach that a plurality of receive-beams are also measured during the same RACH slot that is used to transmit the radar waveform.
same single slot for both of the measuring step and the radar waveform transmitting step.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478